Notice: This opinion is subject to correction before publication in the P ACIFIC R EPORTER .
      Readers are requested to bring errors to the attention of the Clerk of the Appellate Courts,
      303 K Street, Anchorage, Alaska 99501, phone (907) 264-0608, fax (907) 264-0878, email
      corrections@appellate.courts.state.ak.us.



               THE SUPREME COURT OF THE STATE OF ALASKA

LAKE & PENINSULA BOROUGH                )
ASSEMBLY,                               )               Supreme Court Nos. S-14945/15055
                                        )               (Consolidated)
                      Appellant,        )
                                        )               Superior Court Nos. 3DI-11-00023 CI
       v.                               )               and 3AN-11-12385 CI (Consolidated)
                                        )
DANIEL W. OBERLATZ, RAYMOND )                           OPINION
“SONNY” PETERSEN, JOHN                  )
HOLMAN, JOHN C. GILLAM, and             )               No. 6923 - July 11, 2014
ROBERT B. GILLAM,                       )
                                        )
                      Appellees.        )
DANIEL W. OBERLATZ, RAYMOND )
“SONNY” PETERSEN, JOHN                  )
HOLMAN, JOHN C. GILLAM, and             )
ROBERT B. GILLAM,                       )
                                        )
                      Appellants,       )
                                        )
       v.                               )
                                        )
LAKE & PENINSULA BOROUGH                )
ASSEMBLY, and, in their individual and )
official capacities, Borough Mayor GLEN )
ALSWORTH, SR., Borough Assembly )
Members LORENE “SUE” ANELON,            )
LYNN CARLSON, MYRA OLSEN, and )
RANDY ALVAREZ, and Borough Clerk )
KATE CONLEY,                            )
                                        )
                      Appellees.        )
              Appeal from the Superior Court of the State of Alaska, Third
              Judicial District, Dillingham, John Suddock, Judge.

              Appearances: Gary A. Zipkin, Guess & Rudd P.C.,
              Anchorage, for Appellant/Appellee Lake and Peninsula
              Borough and Appellees Alsworth, Anelon, Carlson, Olsen,
              Alvarez, and Conley. Timothy A. McKeever and Scott
              Kendall, Holmes Weddle & Barcott, P.C., Anchorage, for
              Appellees/Appellants Oberlatz, Petersen, Holman, J. Gillam,
              and R. Gillam.

              Before: Winfree, Stowers, and Bolger, Justices. [Fabe, Chief
              Justice, and Maassen, Justice, not participating.]

              WINFREE, Justice.

I.     INTRODUCTION
              Five voters each maintain a home in a borough and a home outside that
borough. Two of the voters voted in the borough’s 2010 election. All five voters voted
in the borough’s 2011 election. Although each voter was registered to vote in the
borough, the borough’s canvassing committee rejected the voters’ ballots in each election
on the ground that the voters were not borough residents. The voters appealed to the
superior court and asserted direct claims against the borough and a number of borough
officials in their official and individual capacities. The court ruled that the voters were
borough residents and legally qualified to vote in the 2010 and 2011 borough elections,
and that the voters shall remain eligible to vote in future borough elections absent
substantial changes in circumstances. The court denied the voters full reasonable
attorney fees against the borough under AS 09.60.010(c), concluding that they did not
bring constitutional claims, but awarded them partial attorney fees under Alaska Civil
Rule 82. The court also awarded partial attorney fees under Rule 82 to the individual
defendants against whom claims had been previously dismissed on immunity grounds.


                                           -2-                                       6923

              The borough appeals the merits of the residency determinations and the
voters appeal the attorney fees awards. We affirm the superior court’s decisions that the
voters were borough residents and eligible to vote in the 2010 and 2011 borough
elections, but vacate the order that the voters are automatically eligible to vote in future
elections. We reverse the superior court’s determination that the voters did not bring
constitutional claims covered by AS 09.60.010(c), and remand for new attorney fees
determinations.
II.    FACTS AND PROCEEDINGS
       A.     The Voting
              The Lake and Peninsula Borough is a home rule borough located in
southwest Alaska. Borough elections are conducted by mail, with ballots mailed to those
voters registered with the State of Alaska to vote in the Borough. The Borough Clerk
reviews returned ballots for compliance with election requirements. The Clerk separates
(i.e., challenges) ballots mailed to and returned from addresses outside the Borough for
individual review by the Borough’s Canvassing Committee (Committee).
              In the 2010 Borough election, the Clerk challenged the ballots of Robert
Gillam and Daniel Oberlatz because they were mailed to and returned from addresses
outside the Borough. Based on public records listing Oberlatz’s and Robert Gillam’s
residential addresses in Anchorage, the Committee unanimously voted to affirm the
challenges on the ground that Oberlatz and Robert Gillam were not Borough residents
and therefore not eligible to vote in the election. Oberlatz appealed the Committee’s
decision to the Borough Assembly (Assembly), which denied the appeal.1


       1
             The Assembly revised the Borough’s elections code after the 2010 election.
Notably, the new law added factors for the Committee to consider in determining
residency and established a process for appealing the Committee’s residency decisions
                                                                         (continued...)

                                            -3-                                       6923
              In the 2011 Borough election, the Clerk challenged the ballots of Robert
Gillam, John Gillam, John Holman, and Raymond “Sonny” Petersen because they were
mailed to and returned from addresses outside the Borough. The Committee sua sponte
challenged Oberlatz’s ballot based on its 2010 determination of Oberlatz’s non­
residency. After reviewing the voters’ addresses in public records and hearing testimony
about their residencies, the Committee sustained the challenges to all five voters’ ballots.
The voters appealed to the Assembly. Based on information from the voters’ sworn
affidavits, their attorney’s testimony, and the Committee, the Assembly unanimously
denied each appeal.
       B.     The Voters’ Individual Backgrounds
              1.      Robert Gillam
              Robert Gillam built his first home in the Borough in 1984. He and his
family currently own and spend considerable time in a family home in the Borough. He
also lives in a house in Anchorage, where his business has an office, for over six months
per year. He registered to vote in the Borough in February 2010. Before that time, he
was registered to vote in Anchorage and considered himself an Anchorage resident.
              2.      John Gillam
              John Gillam lived in his family’s Anchorage home as a child and attended
school there. He spent considerable time at his family’s home in the Borough where he
still has his own room and personal effects. He registered to vote in Anchorage when
he turned 18 and voted there regularly until he changed his registration to the Borough
in 2011. He went to college outside Alaska, began graduate school in Dublin, Ireland
in 2010, and accepted short-term employment in Zug, Switzerland, where he lives. He


       1
            (...continued)
to the Assembly and then to the superior court. Lake and Peninsula Borough Code
(L&PBC) 04.15.020, .030 (2014).

                                            -4-                                       6923
spent about 15 to 16 days in the Borough in both 2010 and 2011, but did not visit the
Borough in 2012.
             3.     John Holman
             John Holman lived year-round in the Borough until he was seven years old,
after which he spent summers at his father’s lodge in the Borough. He purchased his
father’s lodge in 2007 and lives in a home at the lodge from May through October. He
returns to his house outside the Borough during the winter months. He was registered
to vote in the Palmer-Wasilla area until 2011, but changed his registration to the Borough
in 2011 because he considers the Borough to be his home and because he wanted to be
eligible to vote on the Save Our Salmon Initiative on the municipal ballot.
             4.     Daniel Oberlatz
             Daniel Oberlatz moved to the Borough in May 1995 and established a
business there. Around 2005 he purchased a house in Palmer for his wife and children
to live in. At that time he owned two houses in the Borough: his personal residence and
his business base. He sold the personal residence in 2008, around which time his wife
and children moved to Anchorage from Palmer. He uses the business base, which is
owned by his company, as his home when he is in the Borough. He spends 30 to 90 days
per year in the Borough for work and recreation, and the remainder of the year in
Anchorage. He and his wife recently purchased land in the Borough on which they plan
to build a larger family home. He registered to vote in the Borough in 1995 and does not
appear to have registered or voted elsewhere since that time.
             5.     Sonny Petersen
             Sonny Petersen spent his childhood summers in the Borough at three lodges
his father owned. He purchased the lodges in 1982, and they are now owned by a
business he solely owns. He maintains a separate home at one of the lodges, where he
resides from May through October. He spends the winter months with his family at a

                                           -5-                                      6923

home he owns in Anchorage. He was registered to vote in Anchorage until he changed
his registration to the Borough around 1998. He does not remember voting in Borough
elections prior to 2008; his residency was not challenged until 2011.
      C.     The Superior Court Proceedings
             In March 2011 Oberlatz and Robert Gillam filed a superior court action
challenging the rejection of their 2010 votes (2010 Voter Litigation); they asserted
claims against the Assembly and against Mayor Glen Alsworth, Assembly Members
Lorene “Sue” Anelon, Myra Olsen, and Randy Alvarez, and Clerk Kate Conley, in their
individual and official capacities. Oberlatz and Robert Gillam alleged that the rejection
of their votes violated article V, section 1 of the Alaska Constitution,2 Alaska and
Borough election laws, and various Borough and common law conflict of interest laws.
They sought injunctive and declarative relief reinstating them as qualified registered
voters in the Borough, enjoining the individual defendants from violating conflict of
interest laws, and enjoining the defendants from retaliating against individuals opposed
to a specific mining project in the Borough.          They also sought relief under
42 U.S.C. § 1983 for declarations of their federal free speech, assembly, and voting
rights, and requested unspecified punitive damages.
             After the Borough amended its election laws in May 2011 to enumerate
various considerations available to the Committee when determining residency, Oberlatz
and Robert Gillam amended their complaint in the 2010 Voter Litigation to assert that
the new provision violated the Alaska Constitution, the Alaska elections code, and the




      2
              Article V, section 1 of the Alaska Constitution provides: “Every citizen of
the United States who is at least eighteen years of age, who meets registration residency
requirements which may be prescribed by law, and who is qualified to vote under this
article, may vote in any state or local election.”

                                           -6-                                     6923
federal Voting Rights Act.3 They asked the court to declare the Borough’s new
residency provision unconstitutional.
              In November 2011 Oberlatz, Petersen, Holman, Robert Gillam, and John
Gillam filed another superior court action against the Assembly, and against Mayor
Alsworth and Assembly Member Anelon in their individual and official capacities,
challenging their 2011 ballot rejections (2011 Voter Litigation). The voters alleged the
same violations and asked for the same relief as in the 2010 voter litigation, but did not
include a federal claim for relief under 42 U.S.C. § 1983.
              In December 2011 the superior court in the 2010 Voter Litigation granted
summary judgment to the individual defendants on legislative immunity grounds and
declared that L&PBC 04.15.020 — the Borough’s new residency provision — does not
conflict with state law. The court also dismissed the § 1983 claim against all of the
defendants, finding no violation of a clearly established federal statutory or constitutional
right. The Borough then moved for summary judgment on the remaining claims, arguing
that Oberlatz and Robert Gillam failed to timely appeal the Assembly’s decision and that
Robert Gillam failed to exhaust his administrative remedies. Oberlatz and Robert Gillam
opposed, arguing that the Borough’s notification process and the common membership
of the Committee and Assembly violated their due process rights. In April 2012 the
court denied the Borough’s motion for summary judgment and declared
L&PBC 04.40.020 unconstitutional as a violation of due process because the ordinance
established common membership on the decision-making body — the Committee — and
the appeals body — the Assembly. Because the Borough’s appeals process was
unconstitutional, the court granted Oberlatz and Robert Gillam’s request for a trial de




       3
              42 U.S.C. § 1973c (2006).

                                            -7-                                        6923
novo on the issue of their voting residency.4
             Meanwhile, in February 2012 the superior court in the 2011 Voter
Litigation dismissed the claims against the individual defendants on “absolute immunity
or qualified immunity” grounds. The 2010 Voter Litigation and 2011 Voter Litigation
then were consolidated in May 2012.
             Following a trial de novo on the residency issue, in which the superior court
heard testimony from all five voters, the court issued a decision holding:
(1) L&PBC 04.40.020 (Committee composition) is unconstitutional; (2) the Borough’s
procedures for appealing the Committee’s decisions in 2010 and 2011 were
unconstitutional; (3) the due process flaw in L&PBC 04.40.020 had entitled the voters
to a trial de novo on the residency issue; (4) Oberlatz and Robert Gillam were registered
voters in and legal residents of the Borough, and were legally qualified to vote in the
2010 election; (5) all five voters were registered voters in and legal residents of the
Borough, and were legally qualified to vote in the 2011 election; (6) the voters would
remain eligible to vote in the Borough absent substantial changes in circumstances; and
(7) L&PBC 04.15.020 (residency considerations) is not invalid. The superior court later
issued a revised decision explaining that the voters were Borough residents under Alaska
law and legally qualified to vote in Borough elections because each voter had a fixed
place of habitation and genuinely intended to remain in the Borough as home.
      D.     Attorney Fees Proceedings
             The individual defendants in the 2011 Voter Litigation moved for attorney




      4
             See Alaska R. App. P. 609(b)(1) (“In an appeal from an administrative
agency, the superior court may in its discretion grant a trial de novo in whole or in
part.”).

                                           -8-                                      6923
fees under Alaska Civil Rule 82(b)(2)5 shortly after the claims against them were
dismissed on immunity grounds.             The voters opposed on the basis that
AS 09.60.010(c)(2) protected them from attorney fees liability.6 The superior court
granted the individual defendants’ motion, awarding $468 in fees.
             Following the superior court’s final judgment in the consolidated cases, the




      5
             Alaska R. Civ. P. 82(b)(2) provides in relevant part:
             In cases in which the prevailing party recovers no money
             judgment, the court shall award the prevailing party in a case
             which goes to trial 30 percent of the prevailing party’s
             reasonable actual attorney’s fees which were necessarily
             incurred, and shall award the prevailing party in a case
             resolved without trial 20 percent of its actual attorney’s fees
             which were necessarily incurred.
      6
             AS 09.60.010(c) provides:
             In a civil action or appeal concerning the establishment,
             protection, or enforcement of a right under the United States
             Constitution or the Constitution of the State of Alaska, the
             court
                           (1)    shall award, subject to (d) and (e) of this
                    section, full reasonable attorney fees and costs to a
                    claimant, who . . . has prevailed in asserting the right;
                           (2)    may not order a claimant to pay the
                    attorney fees of the opposing party devoted to claims
                    concerning constitutional rights if the claimant . . . did
                    not prevail in asserting the right, the action or appeal
                    asserting the right was not frivolous, and the claimant
                    did not have sufficient economic incentive to bring the
                    action or appeal regardless of the constitutional claims
                    involved.

                                           -9-                                     6923

voters moved for an attorney fees award of $155,319 under AS 09.60.010(c)(1)7 or,
alternatively, an award of no less than $46,595 under Rule 82(b)(2). The Borough
opposed the motion and, along with the individual defendants in the 2010 Voter
Litigation, cross-moved for attorney fees under Rule 82(b)(2).8 The voters opposed the
cross-motion on AS 09.60.010(c)(2) grounds.
               The superior court rejected the voters’ contentions that AS 09.60.010(c)
applies in this case. The court awarded the individual defendants in the 2010 Voter
Litigation attorney fees of $8,691 under Rule 82(b)(2). The court then, also under
Rule 82(b)(2), awarded the voters 30% of their attorney fees incurred against the
Borough after the action was converted from an administrative appeal to a trial de novo.
The court reasoned that the case did not “assume[] the character of a civil action” until
its conversion. The court awarded no fees for the administrative appeal portion of the
proceedings.
               The Borough appealed the superior court’s residency determinations. The
voters appealed the superior court’s attorney fees orders. We consolidated the appeals.
III.   STANDARD OF REVIEW
               “As a general rule, we approach issues independently of the superior court
when that court acts as an intermediate court of appeal.”9 But when the superior court


       7
            The voters argued they were entitled to full reasonable fees under
AS 09.60.010(c)(1) because the “cases were brought to establish, protect and enforce
[the] fundamental constitutional right” to vote.
       8
             The Borough argued it was the prevailing party because the court did not
expressly conclude that rejecting the voters’ ballots violated any laws, as alleged in the
complaints.
       9
             City of Nome v. Catholic Bishop of N. Alaska, 707 P.2d 870, 875 (Alaska
1985) (citing Burgess Constr. Co. v. Smallwood, 698 P.2d 1206 (Alaska 1985); Jager
                                                                       (continued...)

                                           -10-                                     6923

conducts a trial de novo under Alaska Appellate Rule 609, we review only the superior
court’s findings and conclusions, not those of the agency.10 We review the superior
court’s factual findings under the clearly erroneous standard.11 “We will find clear error
only if, after a thorough review of the record, we come to a definite and firm conviction
that a mistake has been made.”12 “Legal questions are reviewed de novo, and we will
adopt the rule of law that is most persuasive in light of precedent, reason, and policy.”13
              We review the superior court’s decision to grant or deny injunctive relief
for abuse of discretion.14 “[W]e review de novo whether the trial court applied the law
correctly in awarding attorney’s fees.”15



       9
              (...continued)
v. State, 537 P.2d 1100, 1106 (Alaska 1975)).
       10
              Nash v. Matanuska-Susitna Borough, 239 P.3d 692, 698 (Alaska 2010)
(citing City of Nome, 707 P.2d at 875).
       11
              Id. (citing City of Nome, 707 P.2d at 876).
       12
             Soules v. Ramstack, 95 P.3d 933, 936 (Alaska 2004) (citing Rausch v.
Devine, 80 P.3d 733, 737 (Alaska 2003)).
      13
            Id. at 936-37 (citing Carr-Gottstein Props., Ltd. P’ship v. Benedict, 72 P.3d
308, 310 (Alaska 2003)).
       14
              Jacob v. State, Dep’t of Health & Soc. Servs., Office of Children’s Servs.,
177 P.3d 1181, 1184 (Alaska 2008) (citing Betz v. Chena Hot Springs Grp., 657 P.2d
831, 837 (Alaska 1982)). “Under the abuse of discretion standard, ‘an injunction will
not be disturbed unless contrary to some rule of equity, or the result of improvident
exercise of judicial discretion.’ ” Alsworth v. Seybert, 323 P.3d 47, 54 n.11 (Alaska
2014) (quoting State v. Kluti Kaah Native Vill. of Copper Ctr., 831 P.2d 1270, 1272 n.4
(Alaska 1992)) (internal quotation marks omitted).
       15
              Marron v. Stromstad, 123 P.3d 992, 998 (Alaska 2005) (citing Glamann
v. Kirk, 29 P.3d 255, 259 (Alaska 2001)).

                                            -11-                                     6923

IV.	   DISCUSSION
       A.	    The Superior Court Did Not Err In Determining That The Voters
              Were Borough Residents For The 2010 And 2011 Elections.
              The Alaska Constitution, Alaska Statutes, and Borough Code require a
person to have been a “resident” of the voting district in which the person seeks to vote
for at least 30 days prior to the election to be eligible to vote in that election.16 With one
exception, discussed below, the Borough does not challenge the legal standards the
superior court used to determine residency;17 it challenges only the court’s factual
determinations that each voter intended to remain in the Borough as a permanent home.
We therefore express no opinion on the propriety of the legal standards the superior court
used and review only the superior court’s factual findings for clear error.
              The Borough argues that the superior court’s determinations that each voter
intended to maintain a home in the Borough were erroneous because (1) the court based
its factual findings of residency intent on the voters’ expressed intent without considering


       16
            Alaska Const. art. V, § 1; AS 15.05.010; AS 29.26.050(a);
L&PBC 04.15.010. The Borough does not dispute that the voters meet the laws’ other
requirements.
       17
              The superior court found the rules for determining voter residency in
AS 15.02.020. The court explained that as a threshold matter, the voter must have a
fixed place of habitation where the voter wishes to vote. But “[t]he fundamental issue
is what the voter’s intent is” regarding the place to which the voter plans to return
whenever absent. According to the superior court, a presumption of intent is established
under AS 15.05.020(8), which provides, “The address of a voter as it appears on the
official voter registration record is presumptive evidence of the person’s voting
residence.” The court stated that the party challenging residence bears the burden of
overcoming that presumption; the challenger must prove the voter does not intend to
remain in the place the voter wishes to vote. The court also addressed situations in which
a person has more than one house: “If the voter has sufficient indicia of habitation in
more than one place, it is not the role of the courts to force the voter to vote in a location
which is not the location the voter prefers.”

                                            -12-	                                       6923

objective evidence, and (2) the court failed to apply L&PBC 04.15.020 residency
standards.
              1.	    Subjective and objective evidence support the superior court’s
                     findings that the voters intended to remain in the Borough.
              “[T]he burden of proving a vote should not be counted is on the challenger
to that vote.”18 The Borough therefore bore the burden of establishing that the voters
were not Borough residents when they voted. The superior court concluded not only that
the Borough failed to meet that burden, but also that the voters presented substantial
evidence they intended to reside indefinitely in the Borough. A voter’s residency intent
is a question of fact determined by the superior court after sifting and weighing evidence,
and we review that determination for clear error.19
              The Borough argues that the superior court’s intent determinations were
clearly erroneous because the court based its findings solely on the voters’ individual
statements and failed to consider objective evidence.20 But the court expressly stated:
“Absent any indicia of fraud or unreasonableness or implausibility, the court should
accept the statements of the voter as to their intended residence if supported by sufficient


       18
             Edgmon v. State, Office of Lieutenant Governor, Div. of Elections, 152 P.3d
1154, 1159 (Alaska 2007) (citing Finkelstein v. Stout, 774 P.2d 786, 788 (Alaska 1989)).
       19
               See Estate of Smith v. Spinelli, 216 P.3d 524, 528 (Alaska 2009)
(“ ‘Conclusions about the parties’ intent drawn by the trial court after sifting and
weighing . . . evidence [extrinsic to a deed] are conclusions of fact’ that we review for
clear error.” (alterations in original) (quoting Norken Corp. v. McGahan, 823 P.2d 622,
626 (Alaska 1991))); Maksym v. Bd. of Election Comm’rs of Chi., 950 N.E.2d 1051,
1065-66 (Ill. 2011) (reviewing election board’s findings of candidate’s residency intent
for clear error).
       20
              Cf. Shumway v. Betty Black Living Trust, 321 P.3d 372, 376 (Alaska 2014)
(noting “[c]onduct is weighed more heavily than declarations of intent” in determining
residency (citing Kjarstad v. State, 703 P.2d 1167, 1171 (Alaska 1985))).

                                           -13-	                                      6923

indicia of residency.” (Emphasis added.) The court weighed not only each voter’s
testimony as to intent, but substantial objective evidence as well. The court considered
whether each voter’s statement was supported by “sufficient indicia of residency,” or
contradicted by objective “indicia of fraud or unreasonableness or implausibility.”21 The
Borough’s argument that the court erred by basing its determination solely on the voters’
subjective statements without considering objective evidence has no merit.
             The Borough’s argument could be construed as asserting that the superior
court erred in weighing the evidence — that the court did not give enough weight to
certain objective evidence offered to contradict the voters’ stated intents. But in
determining each voter’s intent, the court necessarily evaluated crediblity, and its
credibility findings are due particular deference.22
             The evidence the Borough cites in support of its argument that the voters
did not intend to remain in the Borough does not leave us with a firm and definite


      21
             The superior court’s approach to weighing the evidence comports with the
approaches of courts in other jurisdictions. See, e.g., Gordon v. Blackburn, 618 P.2d
668, 672 (Colo. 1980) (“[A]ll the circumstances must be considered before reaching a
decision regarding a person’s intention to establish a . . . home.”); Maksym, 950 N.E.2d
at 1060-61 (“[W]hile intent is gathered primarily from the acts of a person, a voter is
competent to testify as to his intention, though such testimony is not necessarily
conclusive.” (citations and internal quotation marks omitted)); People v. O’Hara, 754
N.E.2d 155, 159 (N.Y. 2001) (“The determination of an individual’s residence is
dependent upon an individual’s expressed intent and conduct.”).
      22
              “We give ‘particular deference’ to the trial court’s factual findings when
they are based primarily on oral testimony, because the trial court, not this court,
performs the function of judging the credibility of witnesses and weighing conflicting
evidence.” Ebertz v. Ebertz, 113 P.3d 643, 646 (Alaska 2005) (quoting In re Adoption
of A.F.M., 15 P.3d 258, 262 (Alaska 2001)); see also Gold Dust Mines, Inc. v. Little
Squaw Gold Mining Co., 299 P.3d 148, 166 (Alaska 2012) (“Particular deference is due
to the superior court’s credibility determinations.” (citing Wasserman v. Bartholomew,
38 P.3d 1162, 1167 (Alaska 2002))).

                                          -14-                                     6923

conviction that a mistake has been made. The Borough generally argues the fact that
only work and vacation bring the voters to the Borough is evidence that they did not
intend to reside in the Borough. But business ownership in a particular location does not
disqualify a person from claiming that location as home.23 And the acts of working and
resting seem to constitute the entirety, or at least the majority, of “residing.” It is unclear
what other acts the Borough believes are necessary for residing in a location, but the
record contains ample objective evidence supporting the court’s findings regarding the
voters’ intents.24
                     a.      Robert Gillam
              Robert Gillam testified that he plans to retire in the Borough and feels more
at home and more involved in that community than in Anchorage. Objective evidence
supports this intent: he has owned and spent a significant amount of time at his family
house in the Borough since 1984 and shares close relationships with his neighbors. The
Borough points to evidence weighing against the finding that his intent was genuine: he
allegedly spends less than 60 days per year in the Borough, he claims a municipal
residential real property exemption for his Anchorage residence, and he has not yet
retired to the Borough. Although these facts could support a finding that he was an
Anchorage resident, they do not necessarily establish that he was not a Borough resident



       23
              AS 15.05.020(2) states only that a place of business is not one’s residence
if the person actually resides elsewhere.
       24
               The superior court’s factual findings discuss the voters’ intents at the time
of trial. But the proper inquiry under Alaska’s voting laws is a voter’s intent for the 30
days before an election. See Alaska Const. art. V, § 1; AS 15.05.010; AS 29.26.050(a);
L&PBC 04.15.010. The Borough does not assert that the superior court erred in this
regard, and the evidence appears to support findings that the voters intended to reside in
the Borough for the 30 days before the relevant elections. Accordingly, we limit our
consideration of this issue to simply noting it.

                                             -15-                                        6923

or did not intend the Borough to be his primary home. Sufficient evidence in the record
supports the superior court’s finding that Robert Gillam genuinely intended to reside in
the Borough. That finding is not clearly erroneous.
                     b.     John Gillam
              The Borough not only challenges the superior court’s finding that John
Gillam intended to reside in the Borough, it also argues that he never established physical
presence in the Borough. But John Gillam’s room in his family’s house in the Borough,
where he spent a substantial part of his childhood and continues to keep personal items,
supports the court’s finding that he had a physical presence in the Borough.25
              John Gillam testified he considers his family’s house in the Borough home
and he intends to return there. He maintains personal effects there and has returned for
brief periods when not living in Europe. There is no evidence that he intends to reside
permanently in Switzerland or live anywhere other than the Borough upon return to the
United States. His explanation for changing residency to the Borough is reasonable:
knowing he would be living outside the United States for some time, he wanted to
“formalize” his residency where he felt most at home — the Borough. Sufficient
objective evidence supports John Gillam’s stated intent. The court did not clearly err in
finding that he intended to remain in the Borough and was a Borough resident.
                     c.     John Holman
              Holman testified that he considers his house in the Borough to be his “only


       25
               See Fischer v. Stout, 741 P.2d 217, 221 (Alaska 1987) (“[A fixed place of
habitation] need not be a house or apartment. It need not have mail service. A residence
need only be some specific locale within the district at which habitation can be
specifically fixed. Thus, a hotel, shelter . . ., or even a park bench will be sufficient.”);
Maksym, 950 N.E.2d at 1065-66 (holding fact that candidate left personal property at
prior residence supported his continuing residency at that place, notwithstanding his
living in different city).

                                            -16-                                       6923

home.” The fact that he changed his voter registration to the Borough in order to vote
on the Save Our Salmon initiative raises a question regarding his stated intent, but it is
not conclusive. The objective evidence supports his testimony as to his intent. His ties
to the area go back to his youth and he is involved in the Borough’s civic community.
He has spent winters in different locations, but he returns to the same location in the
Borough every summer. The Borough points to his Department of Motor Vehicles and
liquor license registrations at his Wasilla address, and his prior voter registrations in
Palmer and Wasilla as evidence that he does not intend to reside in the Borough. But the
voter registrations speak only of his prior intent. And he testified that he used his
Wasilla address on his liquor license registration because it was a more convenient place
to receive mail. The court’s finding that Holman genuinely intended the Borough to be
his home is supported by the record and is not clearly erroneous.
                    d.     Daniel Oberlatz
             Oberlatz testified that he considers himself a Borough resident, that the
Borough is his “home,” and that he would live in the Borough year-round if his wife
were not working in Anchorage. His intent is supported by objective evidence: he
registered to vote in the Borough in 1995 and has not registered elsewhere since that
time, and he recently purchased a parcel in the Borough to build a larger family home.
The Borough asserts he spends minimal time in the Borough (30 to 90 days per year) and
is only there for work or recreation. But one may reside in the same place one works and
recreates. The superior court’s finding that Oberlatz genuinely intended to reside in the
Borough is not clearly erroneous.
                    e.     Sonny Petersen
             Petersen testified that he has more of an emotional and financial connection
to the Borough than to Anchorage. Petersen has spent significant time in the Borough
since he was a child, currently lives approximately six months a year in the Borough, and

                                          -17-                                      6923

registered to vote in the Borough around 1998. The Borough contends that his time in
the Borough is only for “temporary work” and that his Department of Motor Vehicles
registrations listing Anchorage as his address are stronger evidence of his true intent than
his statements. Again, one may reside in the same locale in which one works, and
vehicle registration is not dispositive of residency — the listed address often is chosen
for convenience in Alaska, where receiving mail in rural locations can be difficult. The
superior court did not clearly err in finding Petersen intended to reside in the Borough,
especially considering his history and longstanding voter registration in the Borough.
              2.	    The superior court did not err by failing to apply the Borough’s
                     residency standards.
              The Borough argues that the superior court erred by failing to apply the
Borough’s residency standards set out in L&PBC 04.15.020.26 The Borough contends

       26	
              L&PBC 04.15.020, adopted after the 2010 Borough election, provides:
              A.    To determine whether a person is a resident of the
              Borough, the Canvassing Committee may consider all
              evidence, including but not limited to:
                     (1)   where the person spends most of his or her
                     time;
                     (2)    the location of people and things that are
                     typically identified with one’s “home,” such as family
                     members, pets, and vehicles;
                     (3)   sincere statements or actions of the person as to
                     where he or she intends to make a primary residence
                     (where he or she manifests an intent to make a
                     permanent home);
                     (4)	   where the person receives his or her mail;
                     (5)	 where the person and the person’s spouse have
                     registered to vote and how	long they have been
                                                                       (continued...)

                                           -18-	                                      6923

that AS 29.26.050(b)27 gives municipalities the power to determine voters’ residencies
for municipal elections, that the Borough executed that power by enacting
L&PBC 04.15.010 and .020, and that the superior court therefore erred by failing to
apply the L&PBC 04.15.020 standards. But even if we were to accept the Borough’s
interpretation of AS 29.26.050(b), L&PBC 04.15.020 does not set standards for defining
residency. L&PBC 04.15.020 merely explains that the Committee may consider various
forms of evidence in determining whether a voter meets residency requirements. It does
not state that the Committee must consider the enumerated forms of evidence, nor does
it require a voter to provide any or all such evidence to support asserted Borough
residency. More importantly, it does not modify or affect the definitions of resident



      26
             (...continued)
                    registered to vote there (and whether they have
                    actually voted);
                    (6)    whether the person’s daily life is connected to
                    that address, including mail, bills, and bank accounts.
             B.     The Canvassing Committee may also consider
             evidence that tends to show that the claim of residency is
             untrue, contradictory or inconsistent with other actions or
             inactions of the person.
      27
             AS 29.26.050(b) provides:
             Voter registration by the municipality may not be required.
             However, in order to vote for a candidate or on a ballot
             measure relating to a specific local election district or service
             area, a municipality may by ordinance require that a person
             be registered to vote in state elections at least 30 days before
             the municipal election at an address within the boundaries of
             that local election district or service area. The municipality
             has the responsibility to determine if a voter meets the
             requirements of the ordinance and this section.

                                           -19-                                  6923

under AS 15.05.010, AS 29.26.050, or L&PBC 04.15.010. And the court in fact did
consider most of the factors listed in L&PBC 04.15.020; it simply did not cite the
provision when doing so. The Borough acknowledged this in its cross-motion for
attorney fees, asserting the voters “prevailed on their appeal of the issue of their
residency under the Borough standards of residency.” (Emphasis added.) The court did
not err by failing to apply L&PBC 04.15.020 in determining the voters’ residencies.
       B.	    It Was An Abuse Of Discretion To Predetermine That The Voters Are
              Eligible Voters In Future Borough Elections.
              Paragraph 7 of the superior court’s final judgment stipulates:
              Absent substantial change in circumstances pertaining to a
              specific individual, . . . Daniel Oberlatz, John Holman, John
              Clark Gillam, Robert B. Gillam and Raymond “Sonny”
              Petersen are and shall remain eligible to vote[] in the Lake
              and Peninsula Borough and the borough shall provide them
              with ballots and tally and count the votes they may cast.
This provision essentially directs the Borough to determine in future elections that the
voters are eligible to vote in the Borough without regard to state or Borough voter
eligibility laws. Although it may be true that each voter will not cease being a Borough
resident absent a substantial change in circumstances, “[t]he municipality has the
responsibility to determine if a voter meets” the statutory requirements to vote in a
municipal election.28 The Borough remains bound to apply Alaska’s voter eligibility
laws correctly in future elections and there is no indication it will do otherwise following
this decision. Enjoining the Borough from exercising its responsibility in the future was
inappropriate and unnecessary, and we thus vacate paragraph 7.29 We expect the

       28	
              AS 29.26.050(b).
       29
            See Willkie v. Del. Cnty. Bd. of Elections, 865 N.Y.S.2d 739, 743 (N.Y.
App. 2008) (holding injunction requiring elections board to apply proper residency
                                                                       (continued...)

                                           -20-	                                      6923
Borough will apply the voter eligibility laws properly and will be mindful that the voters
qualified as Borough residents in 2010 and 2011 when evaluating their future voting
eligibilities.
       C.	       The Attorney Fees Awards Must Be Vacated Because The Voters
                 Brought Constitutional Claims Under AS 09.60.010(c).
                 Alaska Statute 09.60.010(c) directs a court to award full reasonable attorney
fees and costs to a plaintiff who has prevailed in asserting a constitutional right, and
prohibits a court from ordering a losing plaintiff to pay the attorney fees of an opponent
devoted to claims concerning constitutional rights. The superior court awarded partial
attorney fees under Civil Rule 82 to the voters and the individual defendants. The voters
appeal the awards, arguing they should have been awarded full fees against the Borough
under AS 09.60.010(c)(1) and excused from paying the individual defendants’ fees under
AS 09.60.010(c)(2). We separately address the applications of AS 09.60.010(c) to the
attorney fees claims involving the Borough and the individual defendants.30
                 1.	    The voters brought constitutional claims against the Borough
                        and may be entitled to full reasonable attorney fees under
                        AS 09.60.010(c)(1).
                 The superior court concluded that this case does not “concern[] ‘the
establishment, protection, or enforcement’ of a constitutional right.” It explained that



       29
             (...continued)
standard in future was “unnecessary and inappropriate” where board was “already
obligated to follow the law and there [was] nothing in the record to suggest that it
[would] not do so”).
       30
              Myers v. Snow White Cleaners & Linen Supply, Inc., 770 P.2d 750, 753
(Alaska 1989) (“Each request for fees or costs to a prevailing party in a multiparty
lawsuit should be considered objectively on its own merits.”); see also
AS 09.60.010(c)(2), (d)(1) (directing court to consider whether constitutional claimant
status applies for each individual claim).

                                              -21-	                                     6923

because “the Constitution confers [voter registration residency requirements] to statute,
this cannot be said to be a constitutional case. This lawsuit boils down to findings of fact
and conclusions of statutory law.” And “[t]he basic right . . . to vote was never in
question.”
              It was error to determine the applicability of AS 09.60.010(c) based on the
source of the rule of law controlling the case’s outcome. Alaska Statute 09.60.010(c)’s
application depends not on the source of the rule of law, but on the source of the right
asserted.31 It applies “[i]n a civil action or appeal concerning the establishment,
protection, or enforcement of a right under the United States Constitution or the
Constitution of the State of Alaska.”32 Conversely, AS 09.60.010(c) does not apply
when the right finds its source in statute. In Alliance of Concerned Taxpayers, Inc. v.
Kenai Peninsula Borough, for example, we reaffirmed that the right to legislate by
municipal initiative derived from AS 29.26.100, not the Alaska Constitution.33 We
therefore held that the plaintiff asserting that right “did not raise issues concerning the
establishment, protection, or enforcement of a right under the Alaska Constitution,” so
the plaintiff was not entitled to protection from an attorney fees award under
AS 09.60.010(c)(2).34
              But unlike the municipal initiative power in Alliance of Concerned
Taxpayers, the right to vote derives from the Alaska Constitution, not from any statute.

       31
            See Alliance of Concerned Taxpayers, Inc. v. Kenai Peninsula Borough,
273 P.3d 1128, 1139 (Alaska 2012) (looking to source of right asserted to determine
whether case concerned constitutional right).
       32
              AS 09.60.010(c) (emphasis added).
       33
273 P.3d at 1139 (citing Carmony v. McKechnie, 217 P.3d 818, 823-24
(Alaska 2009); Griswold v. City of Homer, 186 P.3d 558, 563 (Alaska 2008)).
       34
              Id.

                                           -22-                                       6923

Article V, section 1 of the Alaska Constitution grants the right to “vote in any state or
local election” to every citizen of the United States over the age of 18 “who meets
registration residency requirements . . . prescribed by law.” Anyone meeting those
requirements has a constitutional right to vote. Statutory voter registration requirements
do not create that right, they only limit it; the Alaska Constitution creates the right.35
              The voters have constitutional rights to vote in municipal elections under
article V, section 1 of the Alaska Constitution. They sought to protect those rights by
asserting that the Borough’s application of residency laws deprived them of their
opportunities to vote. It does not matter that the deprivations also violated statutes
designed to regulate the right to vote or that the statutes provide the rule of law for
determining whether the constitutional right has been infringed. The ultimate question
is whether the voters sought to protect themselves from deprivation of their constitutional
rights by the Borough’s application of the election laws.
              The voters’ actions clearly “concern the . . . protection . . . of a right under
. . . the Constitution of the State of Alaska,” so the voters satisfy the constitutional claim
requirement of AS 09.60.010(c). The voters prevailed against the Borough by having
their voting rights restored. We therefore reverse the superior court’s determination that
the voters did not bring constitutional claims and hold that the voters may be entitled to



       35
              See Park v. State, 528 P.2d 785, 786-87 (Alaska 1974) (looking to whether
constitutional right to vote was violated through denial of alien’s voter registration on
statutory grounds).
               Defining a right’s source is not always an easy matter. Countless statutes
have been enacted to execute the Alaska Constitution’s provisions and to protect
constitutional rights. It can be difficult to decipher whether a violation of such a statute
deprived the person of a constitutional right or a statutory right. But the right’s source
in this case is straightforward: article V, section 1 of the Alaska Constitution clearly
grants the right to vote in any municipal election for which one is qualified.

                                            -23-                                        6923

full reasonable attorney fees and costs against the Borough as constitutional claimants
under AS 09.60.010(c)(1).36 If the voters are entitled to full reasonable attorney fees and
costs, the award should include the fees and costs incurred for their constitutional claims
over the entirety of the 2010 and 2011 Voter Litigation actions, not only those incurred
after conversion to a trial de novo.37 We vacate the attorney fees award and remand for
determination of a new award to the voters consistent with this opinion.38
              2.	    The voters may be partially immune from paying attorney fees
                     to the individual defendants under AS 09.60.010(c)(2).
              When a suit involves a mix of constitutional and non-constitutional claims,
AS 09.60.010(c)(2) only protects a claimant from paying its opponent’s attorney fees
“devoted to claims concerning constitutional rights.” The voters filed both constitutional
and non-constitutional claims against the individual defendants. The parties urge us to



       36
               AS 09.60.010(d)(2) bars a court from making an award under
AS 09.60.010(c)(1) if the claimant had “sufficient economic incentive to bring the suit,
regardless of the constitutional claims involved.” It appears that the voters’ primary
purpose in bringing the actions against the Borough was to reinstate their resident voter
statuses, not to obtain an economic benefit, but this issue is not before us. The Borough
may raise the issue on remand.
              AS 09.60.010(e) also gives courts discretion to abate fee awards under
AS 09.60.010(c)(1) if “the full imposition of the award would inflict a substantial and
undue hardship . . . upon the taxpaying constituents of [a] public entity.” We decline the
voters’ invitation to conclude from the record that the imposition of full fees will not
impose an undue hardship on the Borough or its taxpayers. The Borough may raise the
hardship defense on remand.
       37
            See AS 09.60.010(c) (stating provision applies “[i]n a civil action or
appeal”) (emphasis added).
       38
              We note that the voters are not entitled to an attorney fees award for work
done solely on claims against the Borough that did not concern the voters’ constitutional
rights to vote. See AS 09.60.010(c)(1).

                                           -24-	                                     6923

consider the primary nature of the claims as a whole: the Borough, on behalf of the
individual defendants, asserts the claims were primarily personal in nature and based on
non-constitutional conflict of interest laws, while the voters contend the “main issue” in
the cases against the individual defendants involved protecting the voters’ constitutional
rights to vote. But AS 09.60.010(c)(2) applies to claims concerning constitutional rights.
The court cannot simply characterize all the claims as primarily constitutional or
primarily non-constitutional. Determining whether the voters are immune from paying
attorney fees to the individual defendants requires consideration of the nature of each
claim against those defendants.
             For example, AS 09.60.010(c)(2) could apply to the voters’ claims against
the individual defendants to the extent those claims concern protection of their voting
rights, but not to claims alleging borough code or common law conflict of interest
violations. But we emphasize that Rule 82 attorney fees may be awarded only for work
that would not have been necessary but for a non-constitutional claim;
AS 09.60.010(c)(2) applies to work in which a constitutional claim is implicated in any
way.39 We therefore vacate the attorney fees awards to the individual defendants and
remand for the superior court to base any Rule 82 awards to them only on those fees
devoted solely to defending non-constitutional claims.40

      39
              Cf. Fox v. Vice, 131 S. Ct. 2205, 2215 (2011) (holding defendant may
“receive only the portion of his fees [under 42 U.S.C. § 1988] that he would not have
paid but for the frivolous claim”). And we note that any attorney fees awarded under
Rule 82 “cannot be based on fees incurred defending against the § 1983 claim.” Brown
v. Ely, 14 P.3d 257, 264 (Alaska 2000) (citing Lyman v. State, 824 P.2d 703, 707 (Alaska
1992)).
      40
              The Borough argues that AS 09.60.010(c)(2) does not apply to the claims
against the individual defendants because the claims were frivolous and because the
voters had a sufficient economic incentive to bring their constitutional claims. Again,
                                                                           (continued...)

                                          -25-                                      6923

V.    CONCLUSION
             We AFFIRM the superior court’s decisions that Daniel Oberlatz and Robert
Gillam were Borough residents and legally qualified to vote in the 2010 Borough
election and that Daniel Oberlatz, John Holman, Robert Gillam, John Gillam, and
Raymond “Sonny” Petersen were Borough residents and legally qualified to vote in the
2011 Borough election. We VACATE paragraph 7 of the order predetermining that the
voters are eligible to vote in future Borough elections. And we VACATE the attorney
fees awards and remand for reconsideration consistent with this opinion.




      40
               (...continued)
we do not decide whether the voters actually qualify for protection under
AS 09.60.010(c)(2), leaving it to the superior court to first consider any issues of
frivolity or economic incentive.

                                        -26-                                    6923